18-13132-mg   Doc 7   Filed 12/07/18   Entered 12/07/18 12:16:58   Main Document
                                       Pg 1 of 4
18-13132-mg   Doc 7   Filed 12/07/18   Entered 12/07/18 12:16:58   Main Document
                                       Pg 2 of 4
18-13132-mg   Doc 7   Filed 12/07/18   Entered 12/07/18 12:16:58   Main Document
                                       Pg 3 of 4
18-13132-mg   Doc 7   Filed 12/07/18   Entered 12/07/18 12:16:58   Main Document
                                       Pg 4 of 4
